IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 183 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
              v.                               : from the Order of the Superior Court
                                               :
                                               :
 JAMAL WALLACE,                                :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Petition for Allowance of Appeal

is GRANTED, limited to the following issue, as phrased by Petitioner:


      (1) Whether the Superior Court erred in deciding in a matter of first
          impression that GPS records are not hearsay because they do not
          constitute statements[.]